DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application CN201810092689.3 filed on 01/31//2018.
Response to Amendment
The amendment filed 11/23/2021 has been entered. Claims 1, 6-11, 13 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?

  Yes claims 1 is directed towards a method.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? 

 Yes, the claim is directed to a mental process.


Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The process in claims 1 is a mental process that can be practicably performed in the human mind, or with the aid of pen and paper, and, furthermore, contains aspects of methods of organizing human activity and as such is directed toward and abstract idea.  The claim consists of obtaining vehicle information of the first vehicle, this is equivalent to a human monitoring the state information of a first vehicle. Furthermore, obtaining second vehicle information, which is equivalent to a human monitoring the second vehicle state. Providing driving advice to the first vehicle, this is equivalent to a human providing advice based on the information obtained from a first vehicle and a second vehicle. Determining a recommended speed of the first vehicle based on information is equivalent to a human determining a speed based on the location, speed and direction of two vehicles. Determining a recommended lane for the first vehicle is equivalent to a human determining the recommended lane based on two vehicles traveling in the same lane and in opposite directions to avoid collision. Providing the recommended speed and the recommended lane change to the first vehicle is similar to a human providing advice to a driver of the vehicles. Notably, the claim does not positively recite any limitations regarding actual determination of the attitude of the vehicle. 

STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
 No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The additional limitations include receiving a driving assistance request. The receiving step is merely data gathering which is insignificant extra solution and routine data collection. 
Thus, it is clear that the abstract idea is merely implemented on a computer as “extra solution”, which is indicative of the abstract idea having not been integrated into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?

 No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field. Receiving step referred to above is insignificant extra-solution activity, is not considered significantly more because acquiring step is mere data gathering or transmission of data over a network, which has been held to be routine and conventional activity. See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)). MPEP 2106.05(d)(II)

CONCLUSION
Thus, since claim 1: (a) directed toward a mental process, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter. 
Claim 6 is considered part of the abstract idea as they recite steps related to obtaining second vehicle information. Sending the image to the first vehicle can be considered extra solution data gathering over the internet,
Claim 7 is considered part of the abstract idea. A human can put two images taken at the same time together to generate a spliced image. Sending the spliced image to the first vehicle is considered extra solution data gathering over the internet.
Claim 8 is considered part of the abstract idea as it recites steps related to providing advice to a vehicle. 
Claim 9 is considered part of the extra solution data gathering.
Claim 11 is considered part of the extra solution data gathering. 
The computer in claim 13 is at the apply it level technology. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6-9 and 13 are rejected under 35 U.S.C. 103 for being unpatentable by Lee(KR20170039634) in view of Gupta (US20170076599) and Chan(US10328973).
Regarding claim 1, Lee teaches a method for vehicle driving assistance, the method comprising:
receiving, from a first vehicle, a driving assistance request([0249]-[0250] disclosing the processor of the driver assistance receiving an input “request” from a user of vehicle 1 “first vehicle”);
obtaining first vehicle information of the first vehicle, the first vehicle information at least comprising a current location of the first vehicle([0268] disclosing obtaining the location of vehicle 1 “location of first vehicle”);
Obtaining second vehicle information based on the current location of the first vehicle, wherein the second vehicle information is related to at least one vehicle entering one of the same curve lane and ramp as the first vehicle([0268] disclosing receiving an image from the other vehicle “second vehicle information” when it is determined that the second vehicle is within an attention zone of the first vehicle , i.e. based on the current location of the first vehicle. [0289] disclosing obtaining information of another vehicle traveling on the same lane. [0406] and figure 16B disclosing the other vehicle “second vehicle” may be on the same curve lane of vehicle 1 “first vehicle”, a curve may be a ramp); and
([0279]-[0282] disclosing generating a control signal to display the information associated with the extended images based on the location information of the first vehicle and the second vehicle, note the extended image is the driving advice).
Wherein providing driving advice to the first vehicle based on the first vehicle and the second vehicle information comprises:
determining a recommended speed of the first vehicle, based on the respective
travel directions, the current speeds, and the current locations of the first vehicle and the at least one vehicle([0279] disclosing instructions to change the speed and a direction of vehicle 1 “first vehicle” based on the information from first and other “second”. The information includes direction, current speed and current location of first and second vehicles, see [0023], [0024], [112], [0274] cited above);
determining a recommended direction for the first vehicle based on the respective based on the respective travel directions, and the current locations of the first vehicle and the at least one vehicle ([0279] disclosing instructions to change the speed and a direction of vehicle 1 “first vehicle” based on the information from first and other “second”. The information includes direction, current speed and current location of first and second vehicles, see [0023], [0024], [112], [0274] cited above); 
([0279] disclosing instructions “recommendation” to change the speed and direction of the vehicle 1 “first vehicle”).
Lee does not teach and coming from an opposite direction to the first vehicle; Wherein a distance between the at least one vehicle and the first vehicle is shorter than a predetermined distance; sizes of a first vehicle and the at least one vehicle; determining a recommended lane for the first vehicle based on sizes of the first vehicle and at least one vehicle. Providing the recommended lane to the first vehicle.
Gupta teaches and coming from an opposite direction to the first vehicle([0024], [0044] and figure 7 disclosing two vehicles approaching each others along same traffic lane or path).
Wherein a distance between the at least one vehicle and the first vehicle is shorter than a predetermined distance([0111] disclosing sending a warning when the distance between the two vehicles is less than a predetermined threshold),
sizes of a first vehicle and the at least one vehicle([0023] disclosing determining the size of a first vehicle and a second vehicle).
Lee and Gupta are analogous art because they are in the same field of endeavor, driver assistance devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lee to incorporate the teaching of Gupta of the other vehicle coming from an opposite direction to the first vehicle; Wherein a distance between the at least one in order to avoid collisions between two vehicles driving in opposite directions on the same lane.
Chan teaches determining a recommended lane for the first vehicle, Providing the recommended lane to the first vehicle(col 2 lines 1-8 disclosing a lane change recommendation for a vehicle “first vehicle” based on sensed and / or communicated aspects “such as speed” of surrounding vehicles “at least one vehicle”).
Lee and Chan are analogous art because they are in the same field of endeavor, driver assistance devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lee to incorporate the teaching of Chan of determining a recommended lane for the first vehicle, Providing the recommended lane to the first vehicle in order to avoid collision with other vehicles.

Regarding claim 6, Lee as modified by Gupta and Chan teaches the method according to claim 1, wherein the second vehicle information further comprises a road image ahead of at least one vehicle, and the method further comprises: sending to the first vehicle the road image ahead of the at least one vehicle(Lee [0250] and [0258]-[0261] disclosing the receiving a peripheral image referred to as sub-image from the other vehicle “at least one vehicle”, i.e. road image ahead of the at least one vehicle and sending to the first vehicle).

Regarding claim 7, Lee as modified by Gupta and Chan teaches the method according to claim 1, wherein the first vehicle information further comprises a first road image ahead of the first vehicle, wherein the second vehicle information further comprises a second road image ahead of at least one vehicle(Lee [0256] disclosing a main image “first road image” taken by the first vehicle of at least the front road, [0257]-[0261] disclosing a second road image to the front of the other vehicle “at least one vehicle”), and wherein the method further comprises:
Performing an image registration on the first road image and the second road image with the same timestamp, to generate a spliced image(Lee [0270] disclosing generating an extended image by summing the first and second images, i.e. generate a spliced image, [0275] disclosing generating the extended image in real time, i.e. same timestamp); and 
Sending the spliced image to the first vehicle(Lee [0277] disclosing the processor of vehicle 1 executes an operation based on the extended image, i.e. the spliced image sent to vehicle 1 “first vehicle”).

Regarding claim 8, Lee as modified by Gupta and Chan teaches the method according to claim 1. Lee as modified by Gupta and Chan does not yet teach the method further comprising: 

Gupta teaches providing additional driving advice to a selected vehicle of the at least one vehicle, based on the first vehicle information and information related to the selected vehicle in the second vehicle information ([0106] disclosing sending a warning signal “advice” to the second vehicle based on the first vehicle and selected second vehicle information such the lane the vehicles are driving in). 
Lee as modified by Gupta and Chan and Gupta are analogous art because they are in the same field of endeavor, driver assistance devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lee to incorporate the teaching of Gupta of providing additional driving advice to a selected vehicle of the at least one vehicle, based on the first and selected vehicle information in order to avoid collision with other vehicles.

Regarding claim 9, Lee as modified by Gupta and Chan teaches the method according to claim 8, wherein the first vehicle information further comprises a first road image ahead of the first vehicle, and wherein the method comprises sending the first road image to the selected vehicle(Lee [471]-[472] disclosing the first vehicle taking a first image and sending it to a selected another vehicle).


at least one processor; and at least one memory storing a computer program, wherein the apparatus is configured to, when the computer program is executed by the at least one processor, perform the method according to claim 1 ([0055] disclosing a processor and memory, [0239] disclosing storing the program on the memory).

Claim 10 is rejected under 35 U.S.C. 103 for being unpatentable by Lee(KR20170039634) in view of Gupta, Chan and Levin(US20020003488).
Regarding claim 10, Lee as modified by Gupta and Chan teaches the method according to claim 1. Lee as modified by Gupta and Chan does not teach the method further comprising: establishing a voice communication between the first and the at least one vehicle.
Levin teaches the method further comprising: establishing a voice communication between the first and the at least one vehicle([0024] disclosing establishing voice communication between a first vehicle and at least one other vehicle).
Lee as modified by Gupta and Chan and Levin are analogous art because they are in the same field of endeavor, V2V communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lee as modified by Gupta and Chan to incorporate the  in order to improve safety and extend sensor capabilities.

Claim 11 is rejected under 35 U.S.C. 103 for being unpatentable by Lee(KR20170039634) in view of Gupta, Chan and Mills(US20180319402).
Regarding claim 11, Lee as modified by Gupta and Chan teaches the method according to claim 1. Lee as modified by Gupta and Chan does not teach the method further comprising: receiving from the first vehicle a message to disable the driving assistance. 
Mills teaches the method further comprising: receiving from the first vehicle a message to disable the driving assistance([0053] disclosing deactivating the driving assist if a notification “message” or command is received by the ECU of the vehicle).
Lee as modified by Gupta and Chan and Mills are analogous art because they are in the same field of endeavor, driver assistance devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Lee as modified by Gupta and Chan to incorporate the teaching of Mills of the method further comprising: receiving from the first vehicle a message to disable the driving assistance in order to override a driver assist commands and drive manually.
Response to Arguments
11/23/2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument regarding claim 1 that Lee teaches vehicles driving in the same direction and not in opposing direction “feature A”, the necessitated rejection by applicant’s amendment includes new references in the rejection of claim 1. Feature A of two vehicles entering the same curve lane or ramp in opposing directions is taught by Gupta in [0044]. 
With respect to applicant’s argument regarding claim 1 that Lee does not teach feature B of determining a recommended speed and recommended lane of the first vehicle based on the travel direction, speeds, locations and sizes of the first vehicle and other vehicles. Lee teaches determining a recommended speed for the first vehicle based on the information as cited in [0279] disclosing instructions to change the speed and a direction of vehicle 1 “first vehicle” based on the information from first and other “second”. The information includes direction, current speed and current location of first and second vehicles, see [0023], [0024], [112], [0274] cited above. While Lee does not teach a recommended lane based on the travel direction, speeds, location and sizes of the first vehicle and the other vehicle, Lee does teach a recommended direction change based on the travel direction, speeds and locations of the two vehicles [0279] disclosing instructions to change the speed and a direction of vehicle 1 “first vehicle” based on the information from first and other “second”. The information includes direction, current speed and current location of first and second vehicles, see [0023], [0024], [112], [0274] cited above. The deficiencies of Lee are cured by Gupta and Chan. Gupta teaches . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20190221118 discloses a driving assist to notify other vehicles of an intention of a first vehicle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Kiswanto/Primary Examiner, Art Unit 3664